Citation Nr: 1417116	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  10-00 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boise, Idaho



THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent prior to February 29, 2008, and in excess of 50 percent beginning on February 29, 2008, for the service-connected service-connected posttraumatic stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 70 percent beginning on February 29, 2008 for the service-connected PTSD.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1986 to September 1986 and from June 2004 to November 2005, and had other service with the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the RO that continued a 30 percent rating for the service-connected PTSD.  

This matter was previously remanded by the Board for additional development in December 2011.

The Board notes that, during the pendency of the appeal, the RO, by way of a September 2012 rating decision, increased the rating to 50 percent effective on February 29, 2008.  The Veteran has explicitly indicated disagreement with the 50 percent rating.  

Thus, there are two stages of rating on appeal as indicated on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a claim for an original rating remains in controversy when less than the maximum available benefit is awarded).

A review of the Virtual VA paperless claims processing system reveals documents that are not pertinent to the present appeal.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

The issue of an increased rating in excess of 70 percent for the service-connected PTSD beginning on February 29, 2008 is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

For the entire period of the appeal, the service-connected PTSD is shown to have been productive of a disability picture manifested by severe symptoms that more nearly approximated that of occupational and social impairment with deficiencies in most areas.  


CONCLUSION OF LAW

For the entire period of the appeal, the criteria for the assignment of a 70 percent rating for the service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.130 including Diagnostic Code (DC) 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a discussion of the notice and assistance requirements of VCAA is not required at this time.


Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  As discussed below, although there are two distinct stages on appeal, the disability has not significantly changed and a uniform evaluation is what results from this decision.

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, DC 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A Global Assessment of Functioning rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (quoting the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A Veteran's assigned global assessment of functioning score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

However, the global assessment of functioning score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the global assessment of functioning score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  

A GAF score ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A GAF of 41-50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF of 61-70 is defined as some mild symptoms OR some difficulty in social, occupational, or school functioning.  

A GAF of 71-80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.  A GAF of 81-90 would indicate absent or minimal symptoms and a GAF of 91 to 100 would indicate superior functioning in a wide range of activities; no symptoms.  See DSM-IV.

An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  

The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  

It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in "most areas."  Id. at 118.

As such, the Board will consider both the specific symptomatology as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.


Analysis

The Veteran contends that his PTSD warrants an initial rating higher than its currently assigned evaluation of 50 percent prior to February 29, 2008, and in excess of 70 percent thereafter.  See 38 C.F.R. § 4.130, DC 9411.  

Upon VA examination in July 2006, the Veteran reported having symptoms of flashbacks, avoidance and arousal.  His flashbacks involved dreams and intrusive, triggered thoughts of the trauma he suffered in Iraq.  The dreams occurred 3 to 4 times per week.  He was avoidant of military symbols, war movies, conversations regarding Iraq.  He was suffering from social alienation in his family life that resulted in domestic issues.  His arousal symptoms include sleep disturbances, irritability, startled reaction, and poor concentration (making it difficult for him to absorb reading material and process paperwork).  Since his return from service, he has been consistently low on energy.  He had brief episodes of suicidal ideation, but no plan or intent to act.  He was diagnosed with PTSD and major depressive disorder and was assigned a GAF score of 55.  

In February 2008, the Veteran stated that his family was having issues dealing with him.  He reported having problems within the National Guard and being recently demoted.  He reported having trouble getting along with people at work and lacking socialization.  

The Veteran indicated to a counselor that he continually argued with his wife over conversations that he forgot.  He had difficulty comprehending and focusing at work and admitted to anger issues.  He admitted to domestic incidents where he would lose his temper and act on it.  He described having combat nightmares consistently and intrusive thoughts, and wanting to be secluded.  He startled easily.  He indicated that he was a policeman and that, if he were to make any suicide attempts, he would "probably shoot [himself]."  

The Veteran was noted to have fluctuating mood and slow speech upon examination.  He added that he wished his wife would die in a motor vehicle accident.  No evidence of delusions and his though process was described as somewhat circumstantial.  He received a GAF score of 35.  

An April 2008 letter from the Pocatello Vet Center summarized the Veteran's treatment since June 2007.  The Veteran was said to have very strong control and anger issues to include domestic issues.  The Veteran was working for the Police Department, but was currently on a form of administrative leave without pay that had been causing him problems.  He had experienced ongoing problems at work with his supervisors and also had issues with his National Guard unit.  He recently had his rank (grade) reduced as a result of disciplinary measures.  He was assigned a GAF score of 47.  

The Veteran was afforded a VA examination in April 2008.  In summary, he continued to experience symptoms of having intrusive, disturbing memories of childhood and combat trauma, nightmares, and flashbacks.  He tried to avoid thinking about his traumas and avoided being in vulnerable settings (e.g., in the middle of a restaurant).  He lost interest in playing with his children, exercising or hobbies.  He had hyperarousal with disturbance and irritability.  He had problems with authority at work, to include with coworkers and his supervisor.  

The examiner commented that his symptoms of the Axis I disorders (PTSD and mood disorder) were in the serious to moderate range from the combination of his psychiatric disabilities.  The examiner described the effects on occupational and social functioning as "total to minimal, areas include employment, family role functioning, social/interpersonal relationships, and recreational and leisure activities."  Overall limitations were significant, but not total.  

His PTSD symptoms were noted to cause problems in most areas as he struggled at work with conflicts with supervisors and following the rules.  He ineffectively dealt with his family and was poor with conflict resolution.  He avoided time with family.  He had only one friend from work, but there was no outside social interaction.  His judgment was deemed impaired, and his mental disorders were clouding his assessment of what is going on around him.  A GAF score of 50 was assigned.  

In June 2008, the Veteran was reinstated to his position as patrol officer with various stipulations, one of which was that the Veteran was to receive professional counseling for his PTSD.  

A September 2009 letter from his counselor at the Pocatello Vet Center summarized the Veteran's treatment in the last couple of years.  The counselor indicated that the Veteran continued to isolate himself when not working, was hypervigilant, and had a strong startle response and suffered from ongoing intrusive nightmares.  Although he was still married, he had a no-contact order against him to prevent him from seeing his wife as a result of a domestic dispute.  The letter also indicated that the Veteran was currently not working (treatment notes indicate that he was fired) and economic issues had increased.  A GAF score of 47 was assigned.  

The VA treatment notes from November and December 2009 indicate that the Veteran moved away from his family and relocated with his parents.  There were continued anger management problems and continued homicidal ideation towards his biological father.  He continued to report sleep problems, overeating, concentration problems, and poor energy.  He was experiencing nightmares 1 to 2 times per week, had intrusive recollections, but no flashbacks.  He was interested in seeking new employment.  He appeared distracted during the examination.  Judgment was fair.  His GAF score was 48.  

In January 2010, the Veteran indicated that he tended to talk to himself in public quite a bit and cursed at different races of people and stereotyped them.  He reported not being able to stop cursing.  He also reported having panic attacks once to twice per week, mostly at night.  He had problems understanding complex commands because of his bad memory.  He indicated that he did not feel alive and had continuing sleep problems.  He also noted that he feels that things were moving around in a dizzy motion and that, when this happened, he felt that he was going to fall flat on his face or onto the ground.  He stated that he had vertigo.  

The VA treatment records from 2010 to 2012 show that the Veteran was attempting to establish PTSD counseling again.  The VA treatment records from several VA medical centers showed that, from early 2010, his sleep issues had continued, as well as the accompanying nightmares.  He reported being nervous and anxious as he was going through a divorce.  He was being medicated for his sleep troubles (Ambien).  His interest in obtaining more medication was of concern to the examiner who saw that his thought processes were flawed and that insight and judgment were lacking.  The Veteran had suicidal ideations, but no plans or attempts, and was deemed not to be an imminent health risk to himself.  He was employed working night shifts.  In 2011, there was evidence of symptoms, particularly with sleep issues and nightmares continuing.  A GAF score of 40 was assigned.  There appeared to be a fluctuation of symptoms reported.

The Veteran underwent a PTSD examination in August 2012.  His GAF score was noted to be 45.  He was currently employed as a potato truck driver, but believed that his job would end when the harvest was over.  He was laid off of a job working for a potato farm three weeks earlier.  He attended truck driving school in 2011.  

The Veteran was noted to have continued to have a poor relationship with his ex-wife, with whom he said he resided.  He was not close to others and had decreased interests.  He reported having intermitted suicidal ideations with no intent.  He continued to report a lack of interest, emotional numbness, sleep problems, started response, and poor concentration.  He had intrusive memories once per month, nightmares 3 to 4 times per week and verbal anger once weekly, but no significant panic attacks.  The examiner found adequate hygiene and ability accomplish daily activities, and no violence unless initiated by spouse.  Attention, concentration, and memory appeared intact.  Mood was angry, depressed, with somewhat constricted affect.  

The Veteran's thought processes, judgment and insight were noted to be marginal.  He had difficulty in establishing and maintaining effective work and social relationships.  The Veteran was deemed not capable of managing his own financial affairs.  

The examiner commented that the Veteran was not currently unemployable because of his PTSD.  The Veteran reported having difficulty concentrating at work (as a seasonal truck driver) but had been able to maintain his current job and had been laid off from his prior job, not fired.  

The VA treatment notes in 2012 and 2013 showed that the Veteran had suicidal ideations and sought treatment.  There was brief in-patient treatment.  

The Veteran had additional financial difficulties and lost his job as a truck driver (October 2012 notes indicated as much).  He experienced continued problems with marriage.  His GAF score from September 2012 was 25.  

At this examination, the Veteran reported having thoughts of overdosing on his various medication and having made suicidal attempts.  He had feelings of being "dead inside" for several months as well as low energy, difficulty concentrating, lack of motivation, and decreased interest in doing activities.  He continued to have nightmares, sleep problems and anger issues.

Based on this evidence, the Board finds that the Veteran's overall level of impairment due to the service-connected PTSD is shown to more closely resemble the criteria that would warrant a 70 percent disability rating for the entire period of the appeal.  The Veteran's symptoms are consistent with those listed in the criteria for a 70 percent evaluation.  See Vazquez-Claudio, 713 F.3d at 118 (explaining that the "disability rating regulation contemplates initial assessment of the symptoms displayed by the veteran, and if they are the kind enumerated in the regulation, an assessment of whether those symptoms result in" the required level of occupational and social impairment).  

Since 2006, the service-connected PTSD symptoms could be fairly characterized as having been severe as he had frequent nightmares and intrusive thoughts that caused serious sleep disturbances.  He consistently displayed concentration difficulties and memory problems that had significant impact on his ability to maintain employment.  The impairment with concentration and memory had resulted in difficulty adapting in work-like settings and an inability to maintain effective professional relationships.  Furthermore, the Veteran had demonstrated having panic attacks and suicidal ideals at times.

The Veteran, on this record, is shown not to be able to socialize with others, get along with his family, or engage in conflict resolution.  In fact, the record shows the opposite as reflected by the Veteran's domestic violence history.  His social functioning was highly impaired.  The Veteran's sociability had shown a decline over the years as he mostly isolated himself.  Thus, it can be said that overall, his occupational and social impairment particularly in the area of work and judgment are highly affected by his PTSD.  

The Veteran's GAF scores have widely ranged on this record from 25 to 55 and would indicate serious impairment of occupational and social functioning.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994) ( finding that a GAF score is highly probative, as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders).  

The evidence tends to show that the same symptoms of sleep issues, anger issues, avoidance, decreased interest, and diminished social and occupational functioning have remained somewhat steadily present during the entire appeal period and to be subject to  exacerbation by environmental triggers.  The record consistently shows that the Veteran has had continuous and severe nightmares, sleep disturbances, memory loss, concentrations problems and self-isolation that have impaired his occupational and social functioning throughout the appeal period.  

Accordingly, on this record, the Board finds that a 70 percent evaluation is warranted for the service-connected PTSD for the entire period of the appeal.



ORDER

An increased evaluation of 70 percent for the service-connected PTSD for the entire period of the appeal is granted, subject to the regulations governing the award of monetary benefits.


REMAND

The issue of an evaluation in excess of 70 percent for the service-connected PTSD is remanded for further development.  As noted, the Board found that there was sufficient evidence of record to establish a disability picture consistent with a 70 percent rating for the period on appeal.  However, as the Veteran alleges more serious symptoms than those reflected in his last VA examination in August 2012 and has since demonstrated further interference with employment and social functioning, a new VA examination is necessary to determine the current level of impairment due to the service-connected PTSD.

In addition, updated treatment records should be obtained for review.  

Accordingly, this remaining matter is REMANDED for the following action:

1. The RO should take all indicated action to contact the Veteran and his representative, and with their assistance, identify any outstanding records of treatment by VA or private health care providers referable for the service-connected PTSD.  Copies of any such records should be obtained and associated with the record.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the development outlined in Item (1) is completed, the RO should have the Veteran scheduled for a VA examination to determine the current severity of his service-connected PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should comment on the severity of the Veteran's PTSD and report all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  

Specifically, the examiner should indicate whether there is total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. After completing all indicated development, the RO should determine that any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

4. When all development has been completed, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought of appeal remains denied, the Veteran and his representative should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response. 

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


